Ferguson, Judge
(concurring in part and dissenting in part) :
■ I concur in the principal opinion’s treatment of mistake of fact. However, as to its handling of the instructions concerning an inference of intent to remain away permanently from a prolonged absence which is not satisfactorily explained, I must dissent.
The record of trial in United States v Smith, 9 USCMA 88, 25 CMR 350, shows that the instructions there included the following:
“ • . . [T]he court is advised that an intent on the part of an accused to remain permanently absent may be proved by circumstantial evidence, that is, evidence of facts and circumstances from which, according to the common experience of mankind, such an intent may reasonably be inferred, such as evidence of a much prolonged period of absence without authority, for which there is no satisfactory explanation, that the accused surrendered at a considerable distance from his station, and that while absent the accused was in the neighborhood of a military post or station and did not surrender to military authorities.”
In the Smith case, supra, the majority said:
“ • . • [I]t is only necessary to consider the correctness of the law officer’s instruction that an intent on the part of the accused to remain absent permanently may be inferred from 'evidence of a much prolonged absence without authority, for which there is no satisfactory explanation.’ A similar instruction was held prej-udicially erroneous in United States v Soccio, 8 USCMA 477, 24 CMR 287. The same holding must result here.”
In the instant case the instructions read:
"... [T]he court is advised:
“That an intent on the part of an accused to remain permanently absent may be proved by circumstantial evidence, that is, evidence of facts and circumstances from which, according to the common experience of mankind, such an intent may reasonably be inferred, such as evidence of a much prolonged period of absence without authority, for which there is no satisfactory explanation;
“That while absent the accused was in the neighborhood of a military activity and did not surrender to military authorities; and
“Evidence that the accused held himself out to the public as having been discharged from the service and evidence that the accused at the time he went on unauthorized absence was under charges.
“On the other hand, evidence of previous excellent and long service may be regarded as a basis for an inference that the accused did not *503intend to remain permanently absent.”
I am unable to find a reasonable basis for distinction between the instructions in Smith, supra, and those in the instant ease.
In addition, from a reading of the instructions in the instant case, it is clear to me the court members might reasonably have believed they could infer an intent to remain absent permanently if they found evidence of a prolonged period of absence without authority for which there is no satisfactory explanation or that they could infer such an intent from any one of the factors mentioned.
As in United States v Soccio, 8 USCMA 477, 24 CMR 287, the law officer here failed to advise adequately that the period of absence is but a single fact from which, when considered with all the other evidence in the case, an intent to desert may be inferred.
I would therefore extend the board of review’s reconsideration to include specification 2 of Charge II.